ON MOTION FOR REHEARING
Decided May 1, 1937
By THE COURT
Counsel for one of the appellees files motion for a re-hearing and new trial.
Seven separate specifications are set forth in the application.
There being no memoranda accompanying the application we assume that che same is made in the interests of preserving the record.
We find no new questions raised in any *444of the specifications. The application for a rehearing will be overruled. Also considering the application as a motion for new trial, the same is overruled.
BARNES, PJ, HORNBECK and GEIGER, JJ, concur.